ACCEPTED
                                                                                              14-15-00498-CR
                                                                              FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        10/6/2015 12:04:08 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK
                                 NO. 14-15-00498-CR
                                 NO. 14-15-00499-CR
                             IN THE COURT OF APPEALS
                      FOR THE FOURTEENTH JUDICIAL DISTRICT14th COURT       FILED IN
                                                                                 OF APPEALS
                                   HOUSTON, TEXAS                      HOUSTON, TEXAS
                        ___________________________________________ 10/6/2015 12:04:08 PM
                                                                       CHRISTOPHER A. PRINE
                                                                              Clerk
                                        SCOTT NILES

                                             V.

                                     STATE OF TEXAS
                          __________________________________________

                    On Appeal from the Criminal Court at Law # 14
                                 Harris County, Texas
                         Trial Court No. 2018917/2018918
                        __________________________________________

                  NILES’ FIRST MOTION FOR EXTENSION OF TIME
                             TO FILE APPELLATE BRIEF
                         __________________________________________

       Scott Niles, through Neal Davis, files this first motion for an extension of time to

file his brief, showing specifically:

      1.      Appellant’s brief is due October 12, 2015.

      2.      Notice of appeal was filed on May 20, 2015. However, a timely motion for

new trial was also filed. The state filed a response to this motion on July 20, 2015, and

Niles responded on July 24, 2015. The trial court, after hearing arguments from both

parties, denied the motion for new trial on July 27, 2015.

      3.      This Court received the complete record on September 10, 2015, when

both the clerk’s and reporter’s record was filed.

      4.      Although this is a misdemeanor case the clerk’s record spans over 200
pages and the reporter’s record includes six volumes. Undersigned counsel has not had

adequate time to review the record in this case.

      4.     In addition to several criminal docket settings virtually every day in the

Harris County Criminal Justice Center, Undersigned has been working on and is

currently working on the following cases:

             A.    Undersigned counsel had been set for trial Monday, October 6,

             2015, in Hays County in the case State v. Mandola. The case was recently

             rescheduled but counsel had been preparing for the approaching trial.

             B.    Undersigned also had a sentencing hearing in State v. Charlie

             Wilson, in the 228th District Court, on September 28, 2015. This was a

             complex case and substantial preparation was required for the sentencing

             hearing.

      Niles respectfully requests a 60 day extension to file his appellate brief.

                                        Respectfully submitted,


                                        NEAL DAVIS LAW FIRM, PLLC


                                        ____/S/____________

                                        Neal Davis
                                        Texas Bar No. 24001117
                                        917 Franklin Street, Suite 600
                                        Houston, Texas 77002
                                        Telephone:    (713) 227-4444
                                        Facsimile:    (800) 760-7140
                                        LAWYER FOR APPELLANT


                                            2
                              CERTIFICATE OF SERVICE

       I certify that a copy of Niles’ FIRST MOTION FOR EXTENSION OF TIME TO

FILE APPELLATE BRIEF has been delivered via the e-file system to Harris County

Assistant District Attorney Alan Curry on October 6, 2015.


                                                        /s/
                                          Neal Davis




                                             3
                              NO. 14-15-00498-CR
                              NO. 14-15-00499-CR
                          IN THE COURT OF APPEALS
                   FOR THE FOURTEENTH JUDICIAL DISTRICT
                                HOUSTON, TEXAS
                     ___________________________________________

                                     SCOTT NILES

                                           V.

                                   STATE OF TEXAS
                        __________________________________________

                 On Appeal from the Criminal Court at Law # 14
                              Harris County, Texas
                      Trial Court No. 2018917/2018918
                     __________________________________________


                                        ORDER
                        __________________________________________

      Upon considering Niles’ FIRST MOTION FOR EXTENSION OF TIME

TO FILE APPELLATE BRIEF —

     It is ordered GRANTED.

     Appellant’s brief is due on                                     .

     Signed _________            , 2015.




                                         JUDGE PRESIDING




                                            4